DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1-7, 9-13 and 15-20 are allowable.
The closest prior art references: Kobayashi et al. (WO 2018029894) and Akutsu et al. (US 2018/0198351) disclose the general claimed structure recited in claim 1, as explained in last Office Action, but fail to disclose the specific structural arrangement of the cover joint portion and the recited wall and recessed portions.
In regards to new claim 18, the closest prior art references: Kobayashi et al. (WO 2018029894) and Akutsu et al. (US 2018/0198351) also disclose the general claimed structure (since it is identical to claim 1 until the allowable subject matter portion), except the specific structural arrangement of the recited arm portions and grooved portions.
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “the cover joint portion (100) that is positioned at the heat sink (25, 25a) includes: a first wall portion (111, 112) that protrudes outward in the radial direction from the first surface (101) and that contacts an inner peripheral surface of the cylindrical portion (62); a first recessed portion (115, 116) that is recessed downward from the second surface (102) below the first wall portion (111, 112); a second wall portion (121, 122) that protrudes upward from the second surface (102) and that contacts an end surface (63a) facing a lower side of the cylindrical portion (62); and a second recessed portion (125, 126) that is recessed inward in the radial direction from the first surface (101) on an inner side of the second wall portion (121, 122) in the radial direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image1.png
    515
    445
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    296
    743
    media_image2.png
    Greyscale


In claim 18, the specific limitations of “the connector holder (26) includes two arm portions (26b, 26c) that extend outward in the radial direction;Application No. 16/784,281 December 14, 2021Reply to the Office Action dated September 17, 2021Page 8 of 10the connector (90) is held between the two arm portions (26b, 26c); arm-portion distal end surfaces (26d, 26e) of the two arm portions (26b, 26c) facing outward in the radial direction are disposed adjacent to the connector (90) outer peripheral surface in the peripheral direction; grooved portions (16, 17) that each extend along a boundary between a corresponding one of the arm-portion distal end surfaces (26d, 26e) and the connector outer peripheral surface (90a) are provided at boundaries, the grooved portions (16, 17) each including an open outer side in the radial direction; and an adhesive (131, 132) is located in the grooved portions (16, 17)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image3.png
    355
    714
    media_image3.png
    Greyscale

Claims 19-20 are also allowable due to their dependency on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834    
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834